Citation Nr: 1640530	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-30 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to automotive and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a videoconference hearing before the undersigned in October 2013.  A transcript of the hearing is of record.  

FINDING OF FACT

The Veteran's service-connected disabilities are not shown to have resulted in the loss, or permanent loss of use, of at least one foot or a hand; or, permanent impairment of vision consistent with regulatory requirements; or, ankylosis of a knee or hip.

CONCLUSION OF LAW

The criteria for automotive and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.808 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Here, a June 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the Veteran's claim was re-adjudicated in Supplemental Statements of the Case dated in February 2012 and October 2014.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met, and, thus, no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the duty to assist, the Veteran's VA examination reports, VA treatment records, and lay evidence are associated with the record.  The Veteran initially underwent VA examination in June 2010 in connection with her claim.  Pursuant to the Board's June 2014 Remand, she underwent additional VA examination in July 2014.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  The examination reports provide sufficient information to determine the severity of the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate.  Furthermore, the Board finds the RO substantially complied with the June 2014 Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ asked the Veteran specific questions concerning her symptoms of and treatment for her service-connected disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor her representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the electronic file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  The Board has thoroughly reviewed all of the evidence in the Veteran's electronic file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

To warrant entitlement to automotive and adaptive equipment or adaptive equipment only under 38 U.S.C.A. § 3901, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot or a hand; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 C.F.R. 
§ 3.808 (a).  The law also provides that a veteran may be entitled to only adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability.  38 U.S.C.A. § 3902 (b)(2) (West 2014); 38 C.F.R. § 3.808 (b)(1)(iv) (2015).  

In this case, the Veteran asserts that she needs additional safety features for her automobile due to her service-connected visual impairment.  Specifically, she testified that she required a right hand mirror with voice recognition for her automobile.  She does not report the loss of the use of one foot or hand or ankylosis of one knee or one hip.  

In pertinent part, service connection is in effect for right homonymous hemianopsia, with an assigned disability rating of 30 percent.  Upon review, the Board finds the evidence does not show that the Veteran has permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  In August 2009, the Veteran's visual acuity, with correction, was 20/20 with her right eye and 20/60 with her left eye.  Gross visual fields revealed a right hemifield defect.  On VA examination in June 2010, the Veteran's visual acuity with correction measured 20/20 with each eye at a distance.  Gross visual fields revealed constriction superotemporal and inferotemporally for her right eye and superonasal and inferonasally for her left eye.  In July 2010, the Veteran's visual acuity with correction was 20/20 with both eyes.  A February 2012 VA treatment record shows the VA instructor expressed concern for the Veteran's safety even with specialized driving training due to her field loss and recommended that she not drive an automobile.  A June 2013 VA treatment record indicates the Veteran reported seeing only half of her visual field.

The July 2014 VA examination report indicates the Veteran's visual acuity with correction measured 20/40 or better with both eyes for distance and near vision.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  Although the Veteran did have loss of a visual field, she did not have a visual field diameter of 20 degrees or less in the better eye based on visual field loss.  The VA examiner specifically opined that the Veteran did not have permanent bilateral impairment of vision manifested by a central visual acuity of 20/200 or less in the better eye with corrective glasses, nor did she have a central visual acuity of more than 20/200 with a fatal defect in which the peripheral field had contracted to such an extent that the widest diameter of visual field subtended an angular distance no greater than 20 degrees in the better eye.  Additionally, an August 2014 VA treatment record shows the Veteran reported no noted change in her visual field.  As a result, the Board finds the evidence does not demonstrate that the Veteran has permanent impairment of vision in both eyes, resulting in vision of 20/200 or less in the better eye with corrective glasses, or, vision of 20/200 or better, with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye. 

The Board acknowledges the Veteran's competent lay statements describing her symptoms and their effects on her daily life and her ability to drive.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to determine the severity of the Veteran's disability under the relevant criteria.  Furthermore, the Board has considered resolving the benefit of the doubt in favor of the Veteran; however, in this case, the preponderance of the probative, competent evidence does not reflect visual impairment that meets the criteria for automotive and adaptive equipment or for adaptive equipment only.  38 C.F.R. § 3.808(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to automotive and adaptive equipment or for adaptive equipment only is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


